 



VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of __, 2019 (this “Agreement”), by and between
Toughbuilt Industries, Inc., a Nevada corporation with offices located at
[ADDRESS] (the “Company”) and the shareholder signatory hereto (the
“Shareholder”).

 

WHEREAS, the Company and certain investors (each, an “Investor”, and
collectively, the “Investors”) have entered into a Securities Purchase
Agreement, dated as of _______, 2019 (the “Securities Purchase Agreement”),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have, severally but not jointly, agreed to
purchase (i) the Notes (as defined in the Securities Purchase Agreement) which
will be convertible into Conversion Shares (as defined in the Securities
Purchase Agreement), and (ii) the Warrants (as defined in the Securities
Purchase Agreement) which will be exercisable to purchase Warrant Shares (as
defined in the Securities Purchase Agreement) in accordance with the terms of
the Warrants;

 

WHEREAS, as of the date hereof, the Shareholder owns shares of [        ] (the
“Shareholder Shares”), which represent (i) approximately [     ]% of the total
issued and outstanding [      ] of the Company, and (ii) approximately [  ]% of
the total voting power of the Company; and

 

WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the “Transaction”), the Investors have required that the
Shareholder agree, and in order to induce the Investors to enter into the
Securities Purchase Agreement, the Shareholder has agreed, to enter into this
Agreement with respect to all the Shareholder Shares now owned and which may
hereafter be acquired by the Shareholder and any other securities of the Company
(the “Other Securities”, and together with the Shareholder Shares, the
“Shareholder Securities”), if any, which Shareholder is currently entitled to
vote, or after the date hereof becomes entitled to vote, at any meeting of the
shareholders of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

ARTICLE I

VOTING AGREEMENT OF THE SHAREHOLDER

 

SECTION 1.01. Voting Agreement. Subject to the last sentence of this Section
1.01, the Shareholder hereby agrees that at any meeting of the shareholders of
the Company, however called, and in any action by written consent of the
Company’s shareholders, the Shareholder shall vote the Shareholder Securities,
which Shareholder is currently entitled to vote, or after the date hereof
becomes entitled to vote, at any meeting of the shareholders of the Company: (a)
in favor of the Shareholder Approval (as defined in the Securities Purchase
Agreement) and the Shareholder Resolutions (as defined in the Securities
Purchase Agreement), in each case, as described in Section 4(z) of the
Securities Purchase Agreement; and (b) against any proposal or any other
corporate action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Transaction Documents (as defined in the Securities Purchase
Agreement) or which could result in any of the conditions to the Company’s
obligations under the Transaction Documents not being fulfilled. The Shareholder
acknowledges receipt and review of a copy of the Securities Purchase Agreement
and the other Transaction Documents. The obligations of the Shareholder under
this Section 1.01 shall terminate immediately following the occurrence of the
Shareholder Approval.

 



 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

 

The Shareholder hereby represents and warrants to the Company and each of the
Investors as follows:

 

SECTION 2.01. Authority Relative to this Agreement. The Shareholder has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Shareholder
and constitutes a legal, valid and binding obligation of the Shareholder,
enforceable against the Shareholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.

 

SECTION 2.02. No Conflict. (a) The execution and delivery of this Agreement by
the Shareholder does not, and the performance of this Agreement by the
Shareholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to the Shareholder or by which the Shareholder Securities owned by the
Shareholder are bound or affected or (ii) result in any breach of or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien or
encumbrance on any of the Shareholder Securities owned by the Shareholder
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Shareholder is a party or by which the Shareholder or the Shareholder Securities
owned by the Shareholder is bound.

 

(b) The execution and delivery of this Agreement by the Shareholder does not,
and the performance of this Agreement by the Shareholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by the Shareholder.

 

SECTION 2.03. Title to the Stock. As of the date hereof, the Shareholder is the
owner of the Shareholder Shares, which are entitled to vote, without
restriction, on all matters brought before holders of capital stock of the
Company, which Shareholder Shares represent on the date hereof approximately
[    ]% of the outstanding [       ] and approximately [     ]% of the voting
power of the Company. Such Shareholder Shares are all the securities of the
Company owned, either of record or beneficially, by the Shareholder. Such
Shareholder Shares are owned free and clear of all Encumbrances (as defined
below). The Shareholder has not appointed or granted any proxy, which
appointment or grant is still effective, with respect to the Shareholder
Securities owned by the Shareholder.

 



-2-

 

 

ARTICLE III

COVENANTS

 

SECTION 3.01. No Disposition or Encumbrance of Stock. The Shareholder hereby
covenants and agrees that the Shareholder shall not offer or agree to sell,
transfer, tender, assign, hypothecate or otherwise dispose of, grant a proxy or
power of attorney with respect to, or create or permit to exist any security
interest, lien, claim, pledge, option, right of first refusal, agreement,
limitation on the Shareholder’s voting rights, charge or other encumbrance of
any nature whatsoever (“Encumbrance”) with respect to the Shareholder
Securities, directly or indirectly, or initiate, solicit or encourage any person
to take actions which could reasonably be expected to lead to the occurrence of
any of the foregoing.



 

SECTION 3.02. Company Cooperation. The Company hereby covenants and agrees that
it will not, and the Shareholder irrevocably and unconditionally acknowledges
and agrees that the Company will not (and waives any rights against the Company
in relation thereto), recognize any Encumbrance or agreement (other than this
Agreement) on any of the Shareholder Securities subject to this Agreement.

 

ARTICLE IV

MISCELLANEOUS

 

SECTION 4.01. Further Assurances. The Shareholder shall execute and deliver such
further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.

 

SECTION 4.02. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity. Any
Investor shall be entitled to its reasonable attorneys’ fees in any action
brought to enforce this Agreement in which it is the prevailing party.

 

SECTION 4.03. Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Shareholder (other than the Securities Purchase
Agreement and the other Transaction Documents) with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, among the Company and the Shareholder with respect to the
subject matter hereof.

 

SECTION 4.04. Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

 



-3-

 

 

SECTION 4.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

 

SECTION 4.06. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the Borough of Manhattan in the City of New York, New York, for the adjudication
of any dispute hereunder or in connection herewith or under any of the other
Transaction Documents or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. The parties consent to the jurisdiction and venue of the foregoing
courts and consent that any process or notice of motion or other application to
any of said courts or a judge thereof may be served inside or outside the State
of New York or the Southern District of New York by registered mail, return
receipt requested, directed to the party being served at its address set forth
on the signature ages to this Agreement (and service so made shall be deemed
complete three (3) days after the same has been posted as aforesaid) or by
personal service or in such other manner as may be permissible under the rules
of said courts. Each of the Company and the Shareholder irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action, or proceeding brought
in such a court and any claim that suit, action, or proceeding has been brought
in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

SECTION 4.07. Termination. This Agreement shall automatically terminate
immediately following the occurrence of the Shareholder Approval.

 

[The remainder of the page is intentionally left blank]



 

-4-

 

 

IN WITNESS WHEREOF, the Shareholder and the Company have duly executed this
Voting Agreement as of the date first written above.

 

  TOUGHBUILT INDUSTRIES, INC.         By:               Name:     Title:        
  Address:           SHAREHOLDER:         By:     Name:     Title:          
Address:  

 

 

 

 

 



 